Title: To Thomas Jefferson from Beesly Edgar Joel, 15 August 1784
From: Joel, Beesly Edgar
To: Jefferson, Thomas



Sir
Havre d’Grace Augst. 15. 1784.

You will pardon the liberty I take in addressing your Excellency, when you are informed of the necessity that forces me to it. Your Excellency can be no stranger to my situation in Virginia; to the ardor with which unrewarded I acted in her service, or to my distresses, from which only the hospitality of Virginians would have relieved me. Anxious of once more seeing my friends, I have waited impatiently for an opportunity of coming to Europe; but as I had no money to pay my passage could meet with none, untill I received an offer from the Captain commanding the Marianne belonging to Mr. Alexander, of a passage to this place. I arrived last monday, and am now in a situation, which must affect a man of your Excellencys feelings, and humanity. In America the hospitality of the People was my support, but here, a stranger to their Language, and without one friend or acquaintance to whom I can apply; to whom can I address my self, whome supplicate, unless your Excellency? Who not only the principal of the nation I have fought for, is likewise the first to assist, the unfortunate and forlorn.
Let me then beseech your Excellency to put it in my power to extricate myself from this situation, by enabling me to get from this place to Paris, where I shall certainly meet with people, acquainted with my family, (from whom I have not heard this four years,) and who will enable me to return to it with decency. Your Excellency will I flatter myself on enquiry find that family, not despicable or unknown. I need not say more to move your Excellencys humanity; had you a Son in my situation, destitute friendless, and forlorn, one who had seen better days, and entered into life with the most pleasing but deceitfull prospects, you would thank heaven, that in a foreign Land, he could meet with a man like your excellency, to apply to, to save him from misery, and distress. Let me entreat your Excellency, by everry sentiment of pity, and compassion, not to keep me in suspense but honor me with an answer. Misfortune but too often meets, not only with a refusal, but what to a feeling mind is worse Contempt.

Should your Excellencys Answer be fatal to my hopes, and you will not assist me in leaving this place I shall endeavour to walk to Paris; but I trust, and am confident, that to the character of uncommon Learning, and Abilities which the world Justly bestows on your Excellency, uncommon humanity may likewise be added.
I am with respect your Exys. most obt. Huml. Servant,

Edgar Joel


A note directed to the care of Mons: Beaufils, Necoti: Au Havre, will find me here.

